— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered October 16, 1984, convicting him of criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution, we find that it was legally sufficient to support the defendant’s conviction (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s further contention that the trial court abused its discretion in refusing to substitute new counsel in place of his assigned counsel on the eve of trial is without merit (see, People v Medina, 44 NY2d 199). The defendant’s dissatisfaction with his assigned counsel was based upon his perception that counsel had no confidence in his case, and he further alleged in a conclusory manner that counsel had not attempted to assist him until the eve of trial. These allegations do not rise to the level of good cause for substitution, and we note that the defendant did not express any dissatisfaction with counsel until the eve of trial (see, People v Medina, supra; McKee v Harris, 649 F2d 927).
The defendant’s remaining contentions are unpreserved for appellate review. Mangano, J. P., Thompson, Kunzeman and Eiber, JJ., concur.